Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16:  The primary reason for the allowance of the claims is the inclusion of the limitation “a flux bias line below the surface of the substrate”, in all of the claims in combination with the remaining features of independent claim 1.
Claims 17-21:  The primary reason for the allowance of the claims is the inclusion of the limitation “implanting dopants in a portion of a top layer of a substrate to form a flux bias line, wherein the substrate is a silicon layer; activating the implanted dopants; epitaxially growing silicon on the top layer of the substrate; providing a qubit above the flux bias line”, in all of the claims in combination with the remaining features of independent claim 17.
Claims 22-25:  The primary reason for the allowance of the claims is the inclusion of the limitation “patterning a flux bias line on or over a first substrate; bonding the first substrate with an inverted second substrate, wherein the second substrate comprises a silicon on insulator (SOI) layer; removing a portion of the second substrate until a surface of the SOI layer is exposed; and forming a qubit over or on the SOI layer, above the flux bias line”, in all of the claims in combination with the remaining features of independent claim 22.
Bunyk et al. (US 2016/0335558) teaches a substrate (paragraph 0022); a qubit (Figs. 2 & 7, element 701) disposed over a surface of the substrate, a flux bias line (Figs. 2 & 7, element 714) over the substrate and coupled to the qubit.
However, Bunyk et al. do not teach or render obvious the above-quoted features recited in independent claims 1, 17, 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813